t c memo united_states tax_court catherine beverly petitioner v commissioner of internal revenue respondent docket no 10774-03l filed date p filed a bankruptcy petition r subsequently issued to p a final notice_of_intent_to_levy and notice of your right to hearing final notice_of_intent_to_levy under sec_6330 i r c after p’s bankruptcy case was closed r issued to p a notice_of_determination concerning collection action s p filed with the court a petition for lien or levy action r filed a motion for summary_judgment and a supplement thereto held the final notice_of_intent_to_levy was issued to p in violation of the automatic_stay imposed under u s c sec_362 and was invalid and of no effect held further r’s motion for summary_judgment as supplemented is denied and a decision will be entered that respondent may not proceed with the proposed collection action catherine beverly pro_se karen baker and michael w bitner for respondent memorandum opinion panuthos chief special_trial_judge this collection review case is before the court on respondent’s motion for summary_judgment as supplemented filed pursuant to rule summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials fla peach corp v commissioner 90_tc_678 85_tc_527 summary_judgment may be granted with respect to all or any part of the legal issues in controversy if the pleadings answers to interrogatories depositions admissions and any other acceptable materials together with the affidavits if any show that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law rule b 98_tc_518 affd 17_f3d_965 7th cir 90_tc_753 the moving party bears the burden of proving that there is no genuine issue of material fact and factual inferences will be read in a manner most favorable to the party opposing summary_judgment dahlstrom v unless otherwise indicated section references are to the internal_revenue_code as amended rule references are to the tax_court rules_of_practice and procedure commissioner 85_tc_812 79_tc_340 based upon our review of the record we are satisfied that there is no genuine issue as to any material fact and that judgment may be rendered as a matter of law however as discussed in detail below we conclude that the law does not support respondent’s position we hold that the final notice_of_intent_to_levy was issued to petitioner in violation of the automatic_stay arising from her case in bankruptcy and therefore is invalid accordingly we shall deny respondent’s motion for summary_judgment as supplemented and we shall enter a decision that respondent may not proceed with the proposed collection action background2 on date petitioner filed a voluntary petition for relief under chapter of the bankruptcy code with the u s bankruptcy court for the southern district of illinois on date respondent issued to petitioner a final notice_of_intent_to_levy and notice of your right to a hearing under sec_6330 final notice_of_intent_to_levy with regard to her unpaid federal income taxes for to and and on date the bankruptcy court issued an order the record establishes and or the parties do not dispute the following dismissing petitioner’s bankruptcy case due to her failure_to_file required schedules on date the bankruptcy court entered an order closing petitioner’s case in the meantime on date petitioner filed a second bankruptcy petition on date petitioner filed with respondent a form request for a collection_due_process_hearing challenging the proposed levy on date the bankruptcy court dismissed petitioner’s second bankruptcy case on date respondent issued to petitioner a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination which stated that respondent intended to proceed with the proposed levy on date petitioner filed with the court a petition for lien or levy action challenging respondent’s notice_of_determination at the time the petition was filed petitioner resided in collinsville illinois as indicated respondent filed a motion for summary_judgment respondent contends that the court should sustain the notice_of_determination on the ground that the appeals officer did not abuse her discretion in rejecting petitioner’s offer in the petition arrived at the court in an envelope bearing a timely u s postal service postmark dated date see sec_7502 compromise--the sole issue that petitioner purportedly raised during the administrative proceedings--because petitioner was not current in filing her tax returns at that time respondent’s motion was called for hearing at the court’s motions session held in washington d c during the hearing counsel for respondent informed the court that respondent had recently discovered that the final notice_of_intent_to_levy was issued to petitioner while petitioner’s first bankruptcy case remained open the court subsequently directed respondent to file a supplement to his motion addressing the question whether the final notice_of_intent_to_levy was issued to petitioner in violation of the automatic_stay imposed under u s c sec_362 respondent filed a supplement as directed and the matter was called for further hearing at the court’s motions session respondent maintains that while the issuance of the final notice_of_intent_to_levy may have violated the automatic_stay petitioner should nevertheless be estopped from arguing that the final notice_of_intent_to_levy was issued in violation of the automatic_stay because she failed to inform respondent during the administrative proceedings that she had filed a bankruptcy petition upon questioning by the court respondent was hesitant to acknowledge that the final notice_of_intent_to_levy violated the automatic_stay in a footnote to his supplement to the motion for summary_judgment respondent states that it is not clear continued discussion sec_6331 provides that if any person liable to pay any_tax neglects or refuses to pay such tax within days after notice_and_demand for payment the secretary is authorized to collect such tax by levy upon property belonging to the person sec_6331 provides that the secretary is obliged to provide the person with notice including notice of the administrative appeals available to the person before proceeding with collection by levy on the person’s property sec_6330 generally provides that the commissioner cannot proceed with the collection_of_taxes by way of a levy on a person’s property until the person has been given notice of and the opportunity for an administrative review of the matter in the form of an appeals_office hearing and if dissatisfied with judicial review of the administrative determination sec_6330 provides for judicial review of the administrative determination in the tax_court or a federal district_court as may be appropriate to obtain judicial review the person must file a petition with the appropriate continued whether the providing of a notice of right to a hearing under sec_6330 is an ‘act to collect’ in violation of the automatic_stay respondent further states that the final notice_of_intent_to_levy required under sec_6331 is in the same document as the notice of a right to hearing respondent concludes in the footnote that arguably in contrast to the notice_of_intent_to_levy and the notice_of_levy the mere notice of a right to a pre- levy hearing does not violate the stay court within days of the mailing of the notice_of_determination sec_6330 there is no dispute in this case that respondent issued to petitioner a final notice_of_intent_to_levy after petitioner filed her bankruptcy petition and while the automatic_stay remained in effect under the circumstances we must evaluate respondent’s position in light of the provisions governing the automatic_stay title of the united_states_code provides uniform procedures designed to promote the effective rehabilitation of the bankrupt debtor and when necessary the equitable distribution of his or her assets see h rept pincite one key to achieving these aims is the automatic_stay which generally operates to temporarily bar actions against or concerning the debtor or property of the debtor or the bankruptcy_estate see 97_tc_544 96_tc_895 the automatic_stay provisions are set forth in u s c sec_362 which provides in pertinent part a except as provided in subsection b of this section a petition filed under sec_301 sec_302 or sec_303 of this title operates as a stay applicable to all entities of -- sec_6330 is effective with respect to collection actions initiated more than days after date date see internal_revenue_service restructuring and reform act of publaw_105_206 112_stat_750 the commencement or continuation including the issuance or employment of process of a judicial administrative or other action or proceeding against the debtor that was or could have been commenced before the commencement of the case under this title or to recover a claim against the debtor that arose before the commencement of the case under this title any act to obtain possession of property of the estate or of property from the estate or to exercise control_over property of the estate any act to collect assess or recover a claim against the debtor that arose before the commencement of the case under this title unless relief from the automatic_stay is granted by order of the bankruptcy court see u s c sec_362 the automatic_stay generally remains in effect until the earliest of the closing of the case dismissal of the case or the grant or denial of a discharge u s c sec_362 see allison v commissioner supra pincite 96_tc_10 94_tc_1 analysis as previously discussed the automatic_stay under u s c sec_362 bars the commencement or continuation including the issuance or employment of process of a judicial administrative or other action or proceeding against the debtor that was or could have been commenced before the commencement of the case under this title based upon the plain language of u s c sec_362 we conclude that respondent violated the automatic_stay when he issued to petitioner the final notice_of_intent_to_levy dated date in particular there is no dispute in this case that respondent could have issued a final notice_of_intent_to_levy to petitioner regarding her unpaid income taxes for to and and before petitioner filed her bankruptcy petition moreover we are satisfied that the issuance of the final notice_of_intent_to_levy constituted the commencement of an administrative_proceeding against petitioner within the meaning of u s c sec_362 see eg smith v commissioner t c __ holding that a notice_of_determination issued under sec_6330 to a taxpayer debtor in bankruptcy constituted the continuation of an administrative collection action against the debtor within the meaning of u s c sec_362 in particular when the commissioner issues to a person a final notice_of_intent_to_levy that person is entitled to invoke the administrative and judicial procedures prescribed under sec_6330 id at __ indeed should such person fail to timely request an administrative hearing the commissioner generally is free to proceed with the proposed levy consistent with the foregoing we conclude that u s c sec_362 barred respondent from issuing to petitioner the final notice_of_intent_to_levy dated date our holding that the issuance to petitioner of the final notice_of_intent_to_levy violated the automatic_stay is consistent with both bankruptcy case law and respondent’s administrative guidance see in re parker bankr bankr s d ala the commissioner conceded and the bankruptcy court held that the issuance of a final notice_of_intent_to_levy under sec_6330 violated the automatic_stay in re covington bankr bankr d s c the bankruptcy court held that a final notice_of_intent_to_levy did not constitute a notice_and_demand for payment within the meaning of u s c sec_362 and that such notice was issued to the debtor in violation of the stay see also chief_counsel adv date a final notice_of_intent_to_levy issued to a person who had filed a bankruptcy petition violated the automatic_stay and was void at this point a brief comment regarding the court’s jurisdiction is warranted we recently held in smith v commissioner t c __ that a notice_of_determination under sec_6330 issued to a taxpayer debtor while the automatic_stay was in effect was invalid and we dismissed the case for lack of respondent does not contend that the final notice_of_intent_to_levy qualified under any of the exceptions to the automatic_stay prescribed in u s c sec_362 jurisdiction on that ground the facts in the present case are distinguishable from those in smith v commissioner t c __ specifically the notice_of_determination upon which this case is based was issued to petitioner well after the automatic_stay was terminated because the petition was timely filed in response to a notice_of_determination that is valid on its face we conclude that petitioner properly invoked our jurisdiction under sec_6330 see 117_tc_122 116_tc_263 114_tc_492 see also rule b respondent maintains that petitioner should be estopped from asserting that the final notice_of_intent_to_levy violated the automatic_stay because she failed to inform respondent during the administrative proceedings that she had filed a bankruptcy petition respondent cites 739_f2d_249 7th cir for the proposition that a debtor may be barred by the equitable doctrine_of laches from challenging an action that arguably violated the automatic_stay we are not persuaded by respondent’s argument the record suggests that petitioner was acting pro_se throughout the administrative proceedings without more we presume that petitioner acted in good_faith and that she was unaware that respondent’s issuance of the final notice_of_intent_to_levy violated the automatic_stay respondent on the other hand had previously issued administrative guidance in the form of a chief_counsel advisory cited above concluding that the issuance of a final notice_of_intent_to_levy to a person with an open bankruptcy case would violate the automatic_stay considering respondent’s administrative guidance on this specific point we disagree with respondent that petitioner should be estopped considering all the circumstances we decline to apply an equitable principle to bar consideration of the validity of the final notice_of_intent_to_levy we recently noted that collection activity undertaken in violation of the automatic_stay generally is considered void or invalid see smith v commissioner t c __ citing 9b am jur 2d bankruptcy sec the u s court_of_appeals for the seventh circuit the court to which an appeal in this case would lie adheres to this view see 250_f3d_1077 7th cir in sum we conclude that the final notice_of_intent_to_levy was issued to petitioner in violation of the automatic_stay and therefore it was invalid it follows that respondent abused his discretion by concluding in the notice_of_determination that the proposed levy should proceed to reflect the foregoing an order denying respondent’s motion for summary_judgment as supplemented and a decision will be entered for petitioner
